Citation Nr: 0819712	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  02-20 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
cervical spine disability.  

2. Entitlement to a rating in excess of 10 percent lumbar 
spine disability prior to September 26, 2003.

3.  Entitlement to a rating in excess of 20 percent for 
lumbar spine disability from September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which continued 20 percent ratings for cervical 
and lumbar spine disabilities.  At his hearing before the 
Board in November 2006, the veteran withdrew his claim of 
entitlement to a temporary 100 percent rating for 
convalescence beyond October 2001.  In March 2007 the case 
was remanded to the RO for further development.  Included in 
the remand was an instruction for the RO to issue a statement 
of the case (SOC) pertaining to the veteran's claims for 
service connection for hypertension and a compensable rating 
for service connected headaches.  The RO issued that SOC in 
November 2007.  There is no indication that the veteran filed 
a substantive appeal in response to the SOC, however.  
Accordingly, these two claims are not currently before the 
Board.  


FINDINGS OF FACT

1.  Prior to August 4, 2007, the veteran's cervical spine 
disability was manifested by no more than moderate limitation 
of motion and no more than moderate intervertebral disc 
syndrome; forward flexion of the cervical spine was 
consistently greater than 15 degrees; ankylosis, 
incapacitating episodes and separately ratable neurological 
impairment were not shown.

2.  From August 4, 2007, the veteran's cervical spine 
disability was manifested by severe limitation of motion; 
severe intervertebral disc syndrome, incapacitating episodes 
, ankylosis and separately ratable neurological impairment 
were not shown. 

3.  Prior to September 26, 2003, the veteran's low back 
disability was manifested by no more than mild limitation of 
motion; moderate limitation of motion, moderate disc disease 
with recurring attacks, incapacitating episodes, and muscle 
spasm on extreme forward bending with loss of lateral spine 
motion, unilateral, in standing position were not shown.

4.  From September 26, 2003, to August 4, 2007, the veteran's 
low back disability was manifested by no more than moderate 
limitation of motion; severe limitation of motion, severe 
disc disease with recurring attacks, severe lumbosacral 
strain, forward flexion of the lumbar spine to 30 degrees or 
less and ankylosis were not shown.        

5.  From August 4, 2007 the veteran's low back disability was 
manifested by pronounced disc disease; ankylosis was not 
shown.  


CONCLUSIONS OF LAW

1.  Prior to August 4, 2007, the criteria for a rating in 
excess of 20 percent for cervical spine disability were not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45. 4.71a, Codes 5290, 5293 (effective 
prior to Sept. 23, 2002), Code 5293 (effective prior to 
September 26, 2003), Codes 5237, 5243 (2007).

2.  From August 4, 2007, the criteria for a 30 percent (but 
no higher) rating for cervical spine disability are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Codes 5290, 5293 (effective prior to 
Sept. 23, 2002), Code 5293 (effective prior to September 26, 
2003), Codes 5237, 5243 (2007).

3.  Prior to September 26, 2003, the criteria for a rating in 
excess of 10 percent for lumbar spine disability were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Codes 5292, 5293, 5295 (effective prior to 
Sept. 23, 2002), Code 5293 (effective prior to Sept. 26, 
2003).  

4.  From September 26, 2003, to August 4, 2007, the criteria 
for a rating in excess of 20 percent for lumbar spine 
disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5292, 5293, 5295 
(effective prior to Sept. 23, 2002), Code 5293 (effective 
prior to Sept. 26, 2003), Codes 5237, 5242 (2007).

5.  From August 4, 2007 the criteria for a rating of 60 
percent (but no higher) for lumbar spine disability are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Codes 5292, 5293, 5295 (effective prior to Sept. 23, 
2002), Code 5293 (effective prior to Sept. 26, 2003), Codes 
5237, 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  A separate notice appended to the May 2006 
supplemental statement of the case provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that although the VCAA notice provided did 
not meet all of the specific notice requirements pertaining 
to increased rating claims recently outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the veteran was not 
prejudiced by this lack of specificity.  He has been given an 
ample opportunity to identify any evidence that might be 
pertinent to the ratings assigned for his claimed 
disabilities and the RO has obtained all available records 
identified by the veteran.   He has not identified any 
additional evidence pertinent to this claim.  Also, he was 
specifically provided with VA examinations in November 2000, 
July 2002, October 2003 and August 2007.  In addition to 
these examinations producing objective medical findings, they 
also gave the veteran an opportunity to report the specific 
symptoms he was experiencing.  Thus, although the veteran was 
not provided notice of the specific, applicable criteria for 
rating cervical spine disability in a notice letter (see 
Vasquez, 22 Vet. App. 37 (2008)), even with this omission, a 
complete record was developed for purposes of assigning an 
appropriate rating for this disability.  The Board does not 
find that more specified notice to the veteran would have 
resulted in any additional pertinent evidence being produced.  
Accordingly, the lack of specificity did not prejudice the 
veteran as it did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. 
Cir. 2007).   
  
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with the aforementioned VA examinations.  The 
veteran has not identified any additional evidence pertinent 
to this claim.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II. Factual Background

In a July 2000 claim the veteran indicated that his back and 
neck conditions prevented him from being able to do his job 
properly as he had constant pain in both areas.  

On November 2000 VA spine examination the diagnostic 
impressions were C5-6 cervical spondylosis with probable 
nerve root compression causing radicular pain and chronic 
lumbosacral strain.  The veteran complained of pain in the 
neck, which had been there for several years and had fully 
developed into pain radiating down the left arm to the elbow 
and somewhat into the forearm.  He also complained of 
numbness on the radial aspect of the forearm into the area of 
the small fingers.  He denied any traumatic injury; it had 
just slowly gotten worse over the past several years.  He had 
had physical therapy, which had not really helped.  He had a 
cervical traction unit at home, which felt good when he was 
in the traction but when he came out, he had worsening of his 
pain.  He was taking some occasional Percocet for this, which 
helped the cervical spine and arm pain.

He also had pain in his low back that would occasionally 
radiate down the posterior left mid thigh, but not past the 
knee.  He had had a cortisone shot in the back in May 2000, 
which did help the pain significantly.  He also indicated 
that the Percocet helped his back pain.  He had missed some 
work occasionally from the back pain but missing work had not 
been an ongoing problem.  Physical examination showed that 
the veteran had a non antalgic gait and was able to forward 
flex at the lumbar spine to approximately 80 degrees; 
extension to approximately 30 degrees, and side bending 30 
degrees bilaterally.  The veteran was able to touch his chin 
to his chest with forward flexion of the cervical spine.  He 
had extension of approximately 50 degrees.  He was able to 
rotate and touch each chin to the shoulder bilaterally with 
the extremes of distance causing him some pain.  He had pain 
in the neck with cervical compression but he had a negative 
Spurling's sign.  

He had full range of motion of both shoulders and elbows.  He 
reported some decreased sensation to light touch over the 
small finger of the left hand as compared to the right but 
otherwise had normal sensation throughout.  He had some mild 
tenderness to palpation directly over the low lumbar spine 
and paraspinous regions.  Straight leg raise was negative in 
the seating and lying position.  X-rays showed severe 
spondylosis at C5-6 with degenerative disc space narrowing.  
There was no subluxation.  X-ray of the lumbar spine showed 
no obvious abnormalities and no significant disc space 
narrowing or spondylosis noted.  An MRI report from August 
2000 showed degenerative disc disease and a probably small 
osteophyte causing foraminal stenosis at the exit of the left 
C6 nerve root.  The veteran did not report a service 
connected injury to be causing his pain but the examiner 
thought that the veteran had true radicular type pain in the 
left upper extremity.  

A June 2001 VA discharge summary shows that the veteran 
received anterior cervical discectomy and fusion at C5-6 with 
allograft and plate surgery for a herniated cervical disc at 
C5-6.  It was noted that the procedure went well without 
complications.  The veteran was to receive a lateral spine X-
ray in four to six weeks to reassess his bone and hardware.         

January 2002 cervical spine X-rays showed appropriate 
posterior alignment, which was maintained with flexion and 
extension.  The prevertebral soft tissues appeared normal.  

A July 2001 VA progress note showed that the veteran was 
driving a few days prior when another vehicle rear-ended him 
with a whip lash injury to his neck.  He complained of 
central cervical and bilateral trapezial pains over the past 
24 hours with tingling in his fingers.  He also said he was 
driving the day prior and did not remember 3 miles.  His wife 
was beating him on the chest and had a hold of the steering 
wheel.  The diagnostic assessment was cervical strain and 
"mental trance yesterday" and the veteran was referred to 
neurosurgery.

In August 2001 the veteran was seen by a VA neurologist in 
relation to his prior loss of consciousness.  Physical 
examination was essentially normal.  The diagnostic 
impression was loss of consciousness with no clear 
tonic/clonic activity, no post ictal state, no incontinence, 
and no loss of bladder function.  The possible differential 
diagnoses included seizure or syncope and it was noted that 
the veteran had a history of a similar episode about one year 
prior.  

A November 2001 MRI of the lumbar spine showed degenerative 
disc disease of L4-L5 with loss of hydration and bulging 
disc.  There was no evidence of spinal stenosis or foraminal 
stenosis.  It was noted that there was a slight worsening of 
the degenerative disc disease as compared to an April 1998 
study.  

VA treatment records from January 2002 to July 2005 show 
ongoing treatment for low back and neck disability and 
headaches.  A January 2002 note indicated that since his June 
2001 disc surgery the veteran had had continued headache in 
the back of the head and also had had left hand tingling and 
numbness.  He had had some difficulty holding things when he 
picked them up and also had been having muscles spasms when 
he turned his head.  In May 2002 the veteran complained of 
back pain radiating down the left leg.  In January 2003 the 
veteran reported back pain that was constant, waxing and 
waning in the low lumbar region with radiation down the 
medial thigh to the knee.  He also indicated that the pain in 
his neck was worse than before.  In April 2004 the veteran 
reported an exacerbation of low back pain the previous day 
after mopping the floor.  A June 2004 cervical spine X-ray 
produced a diagnostic impression of status post cervical 
spine stabilization, stable in appearance since 2003.  A 
September 2004 X-ray of the lumbar spine showed dehydration 
of the L4-5 and L5-S1 disc space consistent with degenerative 
disc disease.  The L4-5 disc was bulging and had an annular 
tear extending from the midline to the right side.  However, 
there was no evidence of spinal stenosis or root compression.  
A June 2005 note showed that the veteran reported constant 
low back pain that was aggravated by standing, walking and 
twisting.  He only slept about 4 hours per night due to being 
awakened by low back pain.  A July 2005 note indicated that 
the veteran was complaining of increased neck pain over the 
past year.  He was worried that another surgery would only 
fail and it was noted that anesthesia did not recommend 
another nerve block.  

A February 2002 rating decision granted a temporary total 
evaluation for the veteran's neck disability from Jun 2001 to 
October 2001 based on convalescence from the veteran's neck 
surgery.  As of October 2001 a 20 percent rating for the neck 
disability was once again assigned.   

On July 2002 VA neck examination the diagnostic impression 
was status post anterior cervical discectomy and fusion at 
C5-6 with allograft bone and plate.  The veteran reported 
that his condition had worsened since surgery.  He frequently 
would unexpectedly drop things from his left hand and he 
described aching pain in the left arm.  He also described 
aching and swelling as well as a cold sensation of the left 
hand.  There was no numbness or tingling noted.  He sometime 
had aching of the right hand but less so than the left.  He 
had had difficulty with overhead type activities.  Medication 
included baclofen for muscle spasms as well as Percocet.  
Additionally he was using a Spinal Pak fusion simulator.  
Physical examination showed that range of motion was somewhat 
slow and guarded.  There was 40 degrees of flexion and 35 
degrees of extension.  There was pain on extremes of motion 
and there was no tenderness or spasm noted.  There was no 
focal strength deficit noted on examination of the upper 
extremities.  Reflexes and sensation were intact in the upper 
extremities.  Regarding the Deluca provisions there was some 
pain on range of motion testing as noted and the examiner 
found that pain could further limit functional ability during 
flare-ups or with increased use.  It was not feasible, 
however, to attempt to express any of this in terms of 
additional limitation of motion.  The examiner noted that the 
veteran was a custodian and had taken a couple of weeks off 
secondary to neck pain but planned to return to work on the 
day of the examination.  

On a December 2002 Form 9 the veteran indicated that he 
continued to experience severe pain.  He had to take strong 
pain medication (oxycodone, 5 mg) and use a walking cane to 
get around, which was issued/prescribed by the VA hospital.

On November 2003 VA examination the veteran reported residual 
neck pain as well as low back and hip pain.  He also reported 
some residual numbness in the ulnar distribution of his left 
hand but that the symptoms were only occasional.  Most of his 
pain was in his low back and buttock region.  He reported 
really no true radiating symptoms down to his lower 
extremities below his knees but was currently walking with a 
cane and walked with an antalgic gait on the right.  He 
reported that his lumbar pain was 7/10.  He was currently on 
baclofen and Percocet for pain.  Physical examination showed 
that the veteran walked with a limp on the right with a cane.  
Range of motion of the cervical spine was 35 degrees flexion 
and extension, 10 to 15 degrees rotation and 10 to 15 degrees 
lateral bending.  All these movements produced pain.  Median, 
radial and ulnar nerves were motor and sensory intact 
bilaterally.  He did complain of some paresthesias in his 
small finger but his two-point discrimination was normal.  
Lumbar spine range of motion was 50 to 60 degrees flexion, 15 
degrees extension; 15 degrees lateral bending bilaterally and 
15 to 20 degrees rotation bilaterally.  All of these 
movements produced pain but none produced radiating symptoms.  
The examiner noted that the veteran seemed to be 
neurologically intact with no discernible radicular symptoms.  
In terms of Deluca provisions there was pain on range of 
motion, especially of the left lower extremity on muscle 
testing.  It was conceivable that the pain could further 
limit function, particularly after the veteran had been 
active on his feet all day.  It was not possible to express 
any of this in terms of additional limitation of motion, 
however.  

A May 2004 rating decision granted an increased (20 percent 
rating) for low back disability effective September 26, 2003.  

A May 2005 private MRI of the lumbar spine produced a 
diagnostic opinion of L4 disk protrusion and incidental small 
L5 disk protrusion.  

In an August 2005 letter, a VA physician indicated that the 
veteran had been a patient at the VAMC Memphis for years.  He 
was not a surgical candidate for his chronic low back pain 
and had failed anesthesia block therapy.  Neurosurgery had 
offered a second surgery for the veteran's neck condition but 
the veteran had declined this option.  The VAMC was going to 
refer him to a chiropractor as he had also not progressed 
under the care of VA physical therapy.  The veteran had been 
compliant with treatment and currently received pain 
medication and wore a TENS unit but his conditions had not 
improved.  He was not able to perform the duties as a laborer 
to include standing, stooping, bending for long periods of 
time or manually lifting and carrying objects weighing 45 
pounds or more without assistance.

VA treatment records from January 2006 to April 2007 show 
ongoing treatment for cervical and lumbar spine disability.  
A June 2006 note showed that the veteran reported lower 
extremity numbness/parasthesias.  In April 2007 the veteran 
also indicated that there were days when back and neck pain 
was not adequately controlled by pain medication.  

At his November 2006 Board hearing the veteran testified that 
his low back felt like he had a knife stuck in it.  When he 
tried to walk or move, it felt like his bones were rubbing 
together and the back pain would radiate down his left leg 
and make him feel very weak.  In colder weather his pain got 
worse sometimes to the point where he had to crawl to the 
bathroom because he could not walk.  He would also have to 
get assistance with dressing.  He used a Tens unit for 
treatment along with heat and ice for his low back and 
cervical spine.  He had been working as a custodian, lifting, 
mopping and buffing, but he was barely making it through the 
night due to pain and lack of mobility so he eventually had 
to stop working.  On a normal day he pretty much stayed at 
home although on a good day he did try to get out and walk a 
bit.  

In November 2006 a number of letters from friends and 
acquaintances were submitted on the veteran's behalf 
indicating that he had had significant problems with back 
pain and headaches.  A family member noted that there were 
days that he could not get out of bed because of his severe 
back pain and that he sometimes lost his balance and 
sensation in his leg.  A former co-worker noted that the 
veteran missed a lot of time from work because of his 
ailments and that it was hard for him to perform his duties 
due to severe pain and strong pain medications.  Also, she 
had to drive him places sometimes as the pain medicine he was 
taking prevented him from operating a motor vehicle.  A 
friend and registered nurse noted that the veteran had lost a 
lot of time from work due to back pain but actually should 
have had more time off; as soon as he felt a little relief 
from pain he would go back to work because he felt the need 
to provide for his family.  

A February 2007 private independent living assessment 
indicated that the veteran reported that he was by himself 
during the day.  He assisted with light housekeeping, laundry 
and some meal preparation and shared the yard work with his 
wife.  He also reported difficulty with standing, sitting, 
carrying selected items, dressing and showering.  The prior 
week he had fallen and broken his toe.  He would frequently 
fall when not using his cane.  After falling he had been able 
to slowly get up from the floor and return to a standing 
position.  He was not able to go fishing or bowl and reported 
frustration with lack of endurance and strength.  He also 
reported limited or decreased sensory feedback in the hands 
and feet with peripheral nerve changes resulting in decreased 
muscle function.

On August 2007 VA lumbar and cervical spine examination, the 
diagnoses were cervical spondylosis, left upper extremity 
weakness status post C5, C6 spinal fusion, lumbar 
spondylosis, S1 neuropathy bilaterally.  The veteran 
complained of some bilateral hand swelling in the morning and 
left hand fingertip numbness.  He also had catching and sharp 
pain with neck rotation.  He reported neck flare-ups noted as 
episodes of numbness and tingling about 10 to 30 minutes in 
duration about 4 to 5 times per day, whereas this was 
slightly less frequent in the past.  His pain was 10/10 at 
its worst.  At its best it was 5/10 in intensity.  The 
cervical spine pain did not limit his ability to walk or 
require him to use any assistive device.  He was not 
incapacitated and had not been prescribed bedrest for the 
cervical spine in the past 12 months.  He was limited in his 
activities primarily because he was limited to using a roller 
walker but this was more due to his back pain rather than his 
neck pain.  His neck was not limiting him in any of his daily 
activities and it did not limit him in his occupation as he 
was already retired.  Regarding the back pain, the veteran 
reported that he was still able to do his activities of daily 
living but that they were difficult.  He had not had any 
recommendations of bedrest recently.  He really did not 
notice any flare-ups but just a constant, high level of pain.  
He did note that he had in the past been able to use a cane 
but the progression of the pain had limited him to being a 
household ambulator.  With the walker he was able to ambulate 
100 yards but it was still painful to walk.  

Physical examination of the neck showed 40 degrees flexion, 0 
degrees extension, 10 degrees left rotation, 5 degrees right 
rotation, 5 degrees right lateral bending and 3 degrees of 
left lateral bending.  All of these functions caused him pain 
but were not diminished on repeated attempts.  The pain was 
throughout the whole range of motion.  No spasm was noted on 
the paraspinal muscles.  The veteran had 4-/5 grip strength 
bilaterally with pain on gripping with the left hand.  The 
veteran was mildly tender along the midline of the cervical 
spine.  Thoracolumbar spine examination revealed 0 to 70 
degrees of flexion and the veteran was unable to extend past 
0 degrees.  He was able to rotate to the left and right to 30 
degrees and to bend 10 degrees to the right and 5 degrees to 
the left.  All of these motions were painful throughout the 
entire range.  There was mild midline tenderness to palpation 
and more tenderness to palpation along the bilateral 
paraspinal musculature.  He had no muscle spasm noted in his 
back and had poor tone in the bilateral lower extremities.  
Sensory examination in the bilateral lower extremities showed 
no deficit to light touch.  A July 2008 EMG report showed 
normal sural sensory nerve action potentials and 
electrophysiological evidence of pathology at the S1 nerve 
root bilaterally.  

The examiner commented that the level of functional 
disability from the cervical spondylosis was difficult to 
determine but employment would be limited due to the limited 
range of motion.  Left upper extremity weakness would have 
limited the ability to grip objects.  The low back pain would 
have resulted in functional impairment due to pain.  The 
veteran's S1 neuropathy certainly could have explained some 
of his pain but he only had fatigability noted on strength 
examination in the S1 distribution.  The examiner noted that 
there was moderate discomfort on examination of the cervical 
and lumbar spine and that it was conceivable that pain could 
further limit function, particularly with repetitive use.  It 
was not feasible, however, to attempt to express this in 
terms of additional limitation of motion without speculation, 
however.  

VA treatment records from August 2007 to March 2008 show 
continued treatment for low back and cervical disabilities.  
August 2007 notes show that the veteran was receiving ongoing 
water based kinesiotherapy.  A March 2008 progress note 
showed that the pain medication given to him on his last 
visit had helped some with his pain but the pain was worse 
during the middle of the night when he would wake up.  He 
indicated that he had been seen in the past by neurosurgery 
but was told that he had too extensive disease in his low 
spine and thus did not qualify for surgical intervention.    

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


IV.  Analysis

The veteran's service connected cervical spine disability 
encompasses cervical spondylosis, degenerative disc disease 
and left upper extremity weakness status post C5, C6 spinal 
fusion and the veteran's service connected low back 
disability encompasses spondylosis, degenerative disc disease 
and S1 neuropathy bilaterally.   These disabilities can be 
evaluated either under the general criteria/formula for 
rating disabilities of the spine or specific criteria 
pertaining to disc disease (i.e. the intervertebral disc 
syndrome rating criteria).  The criteria for rating 
intervertebral disc syndrome were revised effective September 
23, 2002.  Also, the general criteria for rating disabilities 
of the spine, along with specific criteria for rating 
intervertebral disc syndrome were revised effective September 
26, 2003.  When the regulations concerning entitlement to a 
higher rating change during the course of an appeal, the 
veteran is entitled to resolution of the claim under the 
criteria that are more advantageous.  VAOPGCPREC 3-00.  The 
old criteria may be applied for the full period of the 
appeal.  Id.    The new rating criteria, however, may only be 
applied to the period of time after their effective date.  
Id.  As the veteran's initial claim for increase for his 
cervical spine disability and his initial claim for service 
connection for his low back disability were received on July 
25, 2000,  the Board will also evaluate the veteran's 
disabilities under all of these criteria.


A rating in excess of 20 percent for cervical spine 
disability

Criteria in Effect Prior to September 23, 2002

Given that the veteran has already been assigned a 20 percent 
rating for his cervical spine disability, the focus is on 
criteria that would allow for a rating in excess of 20 
percent. Given that neither ankylosis or symptomatic 
vertebral fracture are shown (See Codes 5285, 5286, 5287), 
ratings in excess of 20 percent are available under Code 5290 
for limitation of motion of the cervical spine and under Code 
5293 for intervertebral disc syndrome.  Code 5290 provides a 
20 percent rating for moderate limitation of motion of the 
cervical spine and a 30 percent rating for severe limitation 
of motion of the cervical spine.  Code 5293 provides a 20 
percent rating for recurring attacks of moderate 
intervertebral disc syndrome; a 40 percent rating for severe 
disc disease, with recurring attacks and intermittent relief; 
and a 60 percent rating for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion and extension of the cervical spine 
is 0 to 45 degrees, normal left and right lateral flexion is 
0 to 45 degrees and normal left and right lateral rotation is 
0 to 90 degrees.  38 C.F.R. § 4.71a.

Regarding Code 5290, the Board finds that prior to the most 
recent August 2007 VA examination, the veteran's cervical 
spine limitation of motion was not shown to be more than 
moderate.  Although the November 2003 examination did show 
significant limitations of rotation and lateral bending, 
flexion and extension were close to normal, resulting in an 
overall moderate limitation of motion.  Consequently, given 
that there are no other findings of record showing more 
severe motion prior to the August 2007 examination, a rating 
in excess of 20  percent for limitation of motion is not 
warranted prior to this time.  On August 2007 VA examination, 
however, cervical range of motion was significantly more 
limited with 0 degrees extension, 10 degrees left rotation, 5 
degrees right rotation, 5 degrees right lateral bending and 3 
degrees left lateral bending.  Thus, despite an almost normal 
level of neck flexion, these other severe limitations warrant 
an overall 30 percent rating for severe limitation of the 
cervical spine from August 4, 2007 forward.  Regarding Code 
5293, the Board does not find that the veteran's cervical 
disc disease was more than moderate in degree at any time 
during the rating period.  Although the veteran has certainly 
had chronic pain associated with his cervical spine 
disability, it is not shown that he has had recurring attacks 
to a severe degree.  Instead the veteran's pain level is 
better described as moderate.  Accordingly, a rating in 
excess of 20 percent under Code 5293 is not warranted for any 
time-frame within the appeal period.


Criteria in effect from September 23, 2002

Code 5293 for rating intervertebral disc syndrome was revised 
effective September 23, 2002 to provide that intervertebral 
disc syndrome should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.  Note 1 
following Code 5293 defines an incapacitating episode as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Code 5293.  In 
the instant case, there is no evidence of record to show that 
the veteran has had any incapacitating episodes from his 
cervical spine disability requiring bed rest that was 
prescribed by a physician.  Consequently, a rating in excess 
of 20 percent under Code 5293, on the basis of incapacitating 
episodes is not warranted at any time during the appeal 
period.   Regarding a combination of neurological and 
orthopedic impairments, the Board notes that the orthopedic 
criteria for rating cervical spine disability did not change 
effective September 23, 2002.  Concerning neurological 
impairment, the Board notes that it is not shown that the 
veteran has a separately compensable associated neurological 
impairment.  Accordingly, a rating in excess of 20 percent 
for a combination of neurological and orthopedic impairment 
is not warranted at any time during the rating period.  


Criteria in Effect from September 26, 2003

Under Code 5243, as it pertains to incapacitating episodes, 
the renumbered rating criteria are essentially identical to 
those in Code 5293 (in effect from September 23, 2002, to 
September 26, 2003); consequently, the analysis based on 
incapacitating episodes remains unchanged.  Under the General 
Rating Formula, a 30 percent rating is warranted where 
forward flexion of the cervical spine is 15 degrees or less 
or there is favorable ankylosis of the cervical spine, a 40 
percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine a 100 percent rating 
is warranted when there is unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, (effective September 26, 
2003).  

Given that forward flexion of the cervical spine has not been 
shown to be 15 degrees or less and ankylosis has never been 
reported, a rating in excess of 20 percent under the General 
Rating Formula is not warranted at any time during the appeal 
period. 

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Given the more moderate level of impairment 
of function associated with the veteran's cervical spine 
disability the Board finds that the existing 20 percent 
rating prior to August 4, 2007 and the existing 30 percent 
rating from August 4, 2007 adequately compensate the veteran 
for his functional loss.  

Lumbar spine ratings

Criteria in Effect Prior to September 23, 2002

Given that the veteran has already been assigned a 10 percent 
rating for his lumbar spine disability prior to September 26, 
2003, and a 20 percent rating from September 26, 2003, the 
focus is on criteria that might warrant ratings in excess of 
these amounts.  As mentioned above, Code 5293 provided a 20 
percent rating for moderate disc disease with recurring 
attacks; a 40 percent rating for severe disc disease, with 
recurring attacks and intermittent relief; and a 60 percent 
rating for pronounced disease, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  The Board notes that 
on the August 4, 2007 examination the veteran was 
specifically found to have neuropathy in the S1 nerve 
distribution, a symptom compatible with sciatic neuropathy.  
Thus, given the pronounced level of pain the veteran 
experiences and his significant limitations (including being 
able to walk only 100 feet with a walker), the Board finds it 
appropriate to assign a 60 percent rating for pronounced disc 
disease as of August 4, 2007 under Code 5293.  Assignment of 
a rating in excess of 20 percent is not warranted prior to 
this time frame, however, as the aforementioned neurological 
symptoms were not objectively shown and the veteran's 
recurring attacks of disk disease are best described as 
moderate.    

Concerning other applicable rating Codes, under 38 C.F.R. 
§ 4.71a, Code 5292 a 20 percent rating was available for  
moderate limitation of lumbar motion of the lumbar spine and 
a 40 percent rating was warranted for severe limitation of 
lumbar motion.  Under Code 5295, a 20 percent rating was 
assigned for lumbosacral strain when there is muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
available for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Regarding Code 5292, the Board notes that prior to September 
26, 2003 the veteran's limitation of motion was not shown to 
be more than mild as the November 2000 spine examination 
showed almost normal flexion, normal extension and normal 
side bending.  Also, prior to August 4, 2007 the veteran's 
limitation of motion was not shown to be more than moderate 
as on October 2003 VA examination his flexion was almost 2/3 
normal and his flexion, lateral bending and rotation were 1/2 
normal or better.  Such limitation is consistent with the 20 
percent rating already assigned from September 26, 2003.  
From August 4, 2007, there is no need to consider Code 5292 
as the veteran has already been assigned a 60 percent rating 
under Code 5293 and the highest rating available under Code 
5292 is 40 percent (and combining ratings under these Codes 
violates the rule against pyramiding, 38 C.F.R. § 4.14).   
Regarding Code 5295, it is not shown that the veteran has had 
muscle spasm on extreme forward bending at any time during 
the rating period so a rating in excess of 10 or 20 percent 
is not warranted under this Code.

Criteria in effect from September 23, 2002

As indicated above, Code 5293 for rating intervertebral disc 
syndrome was revised effective September 23, 2002, to provide 
that intervertebral disc syndrome should be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.   In the instant case, there is no evidence of record 
to show that the veteran has had any incapacitating episodes 
from his lumbar spine disability requiring bed rest that was 
prescribed by a physician.  Consequently, a rating under Code 
5293  on the basis of incapacitating episodes is not 
warranted.

Regarding a combination of neurological and orthopedic 
impairments, the Board notes that the orthopedic criteria for 
rating lumbar spine disability did not change effective 
September 23, 2002.  Concerning neurological impairment, the 
Board finds that such was not objectively demonstrated until 
the August 4, 2007 VA examination.  Accordingly, an increased 
rating on the basis of a combination of orthopedic and 
neurological impairment is not warranted prior to August 4, 
2007.  From August 4, 2007 the veteran's neurological 
impairment is accounted for by the 60 percent rating assigned 
for pronounced disc disease. 

Criteria in effect from September 26, 2003

As explained above, the criteria for rating intervertebral 
disc syndrome were again revised effective September 26, 
2003, allowing for a rating under Code 5243 either based on 
incapacitating episodes or under the General Formula for 
rating the disabilities of the spine.  Notably, the criteria 
for rating intervertebral disc syndrome on the basis of 
incapacitating episodes did not change from September 26, 
2003.  Consequently, as incapacitating episodes (requiring 
bedrest prescribed by a physician) have not been shown, a 
rating on this basis is not warranted.  Under the General 
Formula a 20 percent rating is assigned when forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, when the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
Higher ratings are available for more severe manifestations.  
38 C.F.R. § 4.71a, Codes 5235-5243.

From September 26, 2003, forward flexion was not shown to be 
less than  30 degrees and ankylosis was not shown.  
Consequently, a rating in excess of 20 percent under the 
general rating formula is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Although the November 2003 examiner noted 
that the veteran's pain could limit his function after being 
active on his feet all day, such limitation is adequately 
accounted for by the 20 percent rating.  Similarly, the 
veteran's more severe limitations shown on the August 4, 2007 
examination are adequately accounted for by the assigned 60 
percent rating.  

The Board has also considered whether referral for 
extraschedular consideration is indicated for either the 
veteran's cervical or lumbar spine disability.   However, 
given the significant increases awarded in this decision, the 
Board finds that the veteran's low back and neck disabilities 
have been appropriately compensated through employment of the 
rating schedule.  Accordingly, referral for an extraschedular 
rating is not necessary.  38 C.F.R.  § 3.321.  


ORDER

Prior to August 4, 2007, a rating in excess of 20 percent for 
cervical spine disability is denied.  

From August 4, 2007, a 30 percent rating for cervical spine 
disability is granted.  

Prior to September 26, 2003, rating in excess of 10 percent 
for lumbar spine disability is denied.    

From September 26, 2003, to August 4, 2007, a rating in 
excess of 20 percent for lumbar spine disability is denied.

From August 4, 2007, a rating of 60 percent for lumbar spine 
disability is granted.   


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


